DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors, or for pre-AIA  the applicants regard as the invention. Claim 9 recites the limitation: "a cutting device" in line 7, which should have proper antecedent basis for the limitation in the claim "a cutting device" in line 4. Therefore, the limitation: "a cutting device" in line 7 should be amended to "the cutting device".

Claim 16 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors, or for pre-AIA  the applicants regard as the invention. Claim 16 recites the limitation “and/or” (Line 2) that is vague and indefinite as the boundaries of the claimed invention cannot be defined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2016/0315438).
Regarding claim 9, as best understood, Hattori teaches a crimping machine (Fig. 3, 25) for crimping contact elements or terminals (90 or 91 or Fig. 2, 9), each contact element comprising an end section of a conductor (Fig. 1, W) such as a cable end, the crimping machine comprising 
a storage arrangement having a plurality of magazines (Fig. 3 or 4, R), 
wherein a transport unit (110) for transporting the contact elements to a cutting device (20) is assigned respectively to each magazine (R), the crimping machine further comprising 
a centering device through a crimping device (130; Page 4; Para.0051) for positioning the conductor with respect to a crimping head for crimping the contact elements to the conductor, 
wherein the crimping machine further includes a guiding device (120) in an area between the
wherein one input (121) of the guiding device is assigned respectively to each transport unit (110) and all of the inputs open, via channels, into a joint output (122) on a crimping head side of the guiding device via which output a separated contact element (91; Para. 0105 & 0112) from the contact elements is conveyed to the crimping head (130). 
Regarding claim 10, Hattori teaches that the contact elements are wire ferrules (91; Page 4; Para.0051). 
Regarding claim 11, Hattori teaches that the guiding device is funnel-shaped, such as a shaping from multiple inputs to single output (120), with the inputs (121) located next to each other on a side of the guiding device from which the channels arranged to be convergent lead to the output (122). 
Regarding claim 12, Hattori teaches that the channels extend substantially in a direction of gravity (Fig. 3, Top Channel from P1 to P2) as the terminals (9) are conveyed from Starting Position (P1) to Delivery Position (P2). 
Regarding claim 13, Hattori further teaches an accelerating device, such as the pawl moving mechanism portion (80) and the terminal guiding mechanism portion (54) for different types of terminals, via which a movement of the separated contact element or terminal (9) within the guiding device is supported. 
Regarding claim 16, as best understood, Hattori further teaches a stripping unit (Fig. 1, 24) for the conductor (W), conductor holding pliers (27), sleeve holding pliers (27), a tool carriage (26) and via which the sleeve holding pliers are movable from a transfer position at the guiding device to a crimping position (25). 
Regarding claims 17 & 18, Hattori teaches a control panel (140; Para. 0052) for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hattori in view of Loving, Sr. et al (US 5,930,891).
Regarding claim 15, Hattori teaches a crimping machine (Fig. 3, 25) for crimping contact elements or terminals including the control system (140; Para. 0052) for computer control of the whole crimping system, the pawl moving mechanism portion (80) and the terminal guiding mechanism portion (54) for selecting different type of terminals (Para. 0112), which reads on applicants’ claimed invention; except for having a sensor for detecting an approach of the separated contact element to the output. 
Loving, Sr. et al teach an automated apparatus for crimping a contact with a fiber optic sensor (Fig. 8B, 119), in order to detect the presence of the contact element or terminal (85; Col. 7, lines 31-33) for automated crimping.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the crimping machine (Fig. 3, 25) 
 	
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 11, 2021